Martin, J.
delivered the opinion of the court. The jury, in this case, being unable to agree on a verdict, the court discharged them, and ordered the cause to be continued.
From the opinion of the district court, in ordering the jury to be discharged and the cause to be continued, the defendants appealed,
Their counsel in this court has contended, that
Peirce for plaintiffs, Ripley for defendants.
1. The opinion of the district court is illegal.
2. The district court erred, in refusing to the defendants and appellants, leave to file separate answers.
The appellees’ counsel has urged, that the appeal is premature, there being no judgment appealable from.
We agree with the latter, there is no final judgment, and the opinion of the court, if erroneous, can only be injurious in creating delay, and this is not such an irreparable injury, as justifies an appeal.
The appeal not being properly before us, we cannot examine the second ground of complaint.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed, at the appellant's cost.